                          Case 1:19-cv-00284-GLS-CFH Document 1-1 Filed 03/01/19 Page 1 of 1
JS 44 (Rev. OG/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the ilnited States in September 1974, ~s requued for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE[;lNS'!'ItUC7/ONSONNGX'I'PAGIiOF'!'HISFORA4.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
JANE DOE                                                                                                    UNION COLLEGE,THE BOARD OF TRUSTEES OF UNION
                                                                                                            COLLEGE, MELISSA A. KELLEY, TRISH WILLIAMS, DARCY A. CZA
    (b~ County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                                  (GXCGP7'!N U.S. YLAlN71I7%CASLiS)                                                                       (/N U.S. PLA/NT/FF f'ASL'S ON/,Y)
                                                                                                             NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    ~C~ Attorneys (Firm Name, Addrerc, and '!'elephnne Ntmrber)                                              Attorneys (IrKnoH~n)
Nesenoff & Miltenberg, LLP
363 Seventh, 5th Floor
New York, New York 10001

II. BASIS OF JURISDICTION(~~lacean "x"inon~e~~xo~~ly)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(l~laoea~~ "x",n oneHox,f~r~~l~~~u~~
                                                                                                        (1%or Dirersiry Cases Only)                                        and One Hox,for Defendant)
O 1     U,S. Government               ~3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
           Plaintiff                           (US. Governmm~t Not a Party)                        Citizen oFThis State           ~K 1       O 1      Incorporated or Principal Place       O 4     IX 4
                                                                                                                                                        of Business In This State

O 2     U.S. Goventment               O 4    Diversity                                             Citizen of Another State         O 2      O    2   Incorporated and Principal Place    O 5      O 5
           Defendant                           (/ndicate Citizenship ofParties in !tern /IQ                                                              of Business In Another State

                                                                                                   Citizen or Subjec[ of a          O 3      O    3   Foreign Nation                      O 6      O 6
                                                                                                     Forei n Coun
IV. NATURE, C)F SI11T /~~1~~~•~-.,» "X";,,n„~ H,»~n„A,1                                                                                      [Iick herefnr Nahirr~ nfSiiitC'nde ne.mrintinn.c
      CONTRACT                                   'PORTS                                               FORFEITURE/PENALTY'                        BANHItUPTCY                   OTHER STATUTES
O   110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY             O 625 Dmg Related Seizure          O 422 Appeal 28 USC 158            O 375 False Claims Act
O   l20 Marine                       O 310 Airplane                  ❑ 365 Personal Injury -             of PropeiTy 21 USC 881       O 423 Withdrawal                   O 376 Qui Tam (31 USC
O   I30 Miller Act                   O 315 Airplane Product                 Product Liability      O 690 Other                              28 USC l57                          3729(a))
O   140 Negotiable Instrument               Liability                O 367 Health Care/                                                                                  O 400 State Reapportionment
O   I50 Recovery of Overpayment      O 320 Assault, Libel &                Pharmaceutical                                               P     ERTY 1        T            O 410 Antih~ust
        & Enforcement of Judgment           Slander                        Personal Injury                                            O 820 Copyrights                   O 430 Banks and Banking
O   151 Medicare Act                 O 330 Federal Employers'              Product Liability                                          O 830 Patent                       O 450 Commerce
O   152 Recovery of Defaulted               Liability                O 3G8 Asbestos Personal                                          O 83S Patent -Abbreviated          O 460 Deportation
        Sh~dent Loans                O 340 Marine                           Igjury Produc[                                                  New Drug Application         O 470 Racketeer InFluenced and
       (Excludes Veterans)           O 345 Marine Product                   Liability                                                 O 840 TrademTrk                          Con upt Organizations
O   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                   AB R                                AL SECURITY                O 480 Consumer Credit
        of Ve[era~~'s Benefits       O 350 Motor Vehicle             O 370 Other Fraud       O 710 Fair Labor Standards               O 861 HIA (1395ft)                 O 490 Cable/Sat TV
O   160 Stockholders' Suits          O 355 Motor Vehicle             O 371 Truth in Lending         Act                               O 862 Black Ling (923)             O 850 Secwities/Commodities/
O   190 Other Contract                     Product Liability         O 380 Other Personal    O 720 Labor/Management                   O 863 DIWC/DIW W (405(8))                 Exchange
O   195 Contract Produc[ Liability   O 360 Other Personal                  Property Damage          Relations                         O 864 SSID Title XVI               O 890 Other Statutory Actions
O   196 Franchise                          Injury                    O 385 Property Damage   O 740 Railway Labor Act                  O 865 RSI (405(8))                 O 891 Agricultural Acts
                                     O 362 Personal Injwy -                Product Liability O 751 Family and Medical                                                    O 893 Emiromnental Matteis
                                           Medical Mil ractice                                      Leave Act                                                            O 895 Freedom of Information
        REAL PROPERTY                    CIVIL RiGHI'9               PRISONER PETITIONS' O 790 Oder Labor Litisation            FEDERAL TAX$UITS ;:                             Act
O   210 Land Condemnation            O 440 Other Civil Rights          Habeas Corpus:        O 791 Employee Retirement        O 870 Taxes(U.S. Plaintiff                 O 896 Arbih'ation
O   220 Foreclosure                  O 441 Voting                    O 463 Alien Detainee          Income Security Act              or Defendant)                        O 899 Administrative Procedure
O   230 Rent Lease &Ejectment        O 442 Employment                O 510 Motions to Vacate                                  O 871 IRS—Third Party                            Act/Review or Appeal of
O   240 Torts to Land                O 443 Housing/                        Sentence                                                 26 USC 7609                                Agency Decision
O   245 Tort Product Liability             Accommodations            O 530 General                                                                                       O 950 Constihitionality of
O   290 All Other Real Property      O 445 Ainer. w/Disabilities -   O 535 Death Penalty            IMMIGRATION                                                                State Stztutes
                                           Employment                  Other:                O 4G2 Naturalization Application
                                     O 446 Amer. w/Disabilities -    O 540 Mandamus &Other   O 465 Other Lnmig~~tion
                                           Other                     O 550 Civil Rights            Actions
                                     ~ 448 Education                 O 555 Prison Condition
                                                                     O 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V.     UKIGIN place an "X" in One Hox Only)
y~ 1    Original          O 2 Removed from               O 3         Remanded from            O 4 Reinstated or       O 5 Transferred from            ~ 6 Multidistrict            O 8 Multidistrict
        Proceeding            State Court                            Appellate Court              Reopened                Another District                Litigation -                 Litigation -
                                                                                                                          (.~pecfy)                       Transfer                    Direct File
                                         Cite the U.S. Civil Statute under which you are filing(Uo not citejrrrisdic[inard stntutcc to~lecs diversity):
                                          Violation of Title IX of the Education Amendments of 1972 20 U.S.C.                                     1681 et. se .
VI. CAUSE OF ACTION                      Brief description of cause:
                     Alle ed Title IX Discrimination and State Law Claims brou ht a ainst an Educational Institution
V Il.REQUESTED IN   ❑ CHECK IF THIS IS A CLASS ACTION           DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                             JURY DEMAND:         j~ Yes     O No
VIII. RELATED CASES)
                      (See instructions):
      IF ANY                              JUDGE                                        DOCKET NUMBER
DATE                                                                    SIGN T         O      TTORN    OF
02/28/2019
FOR OFFICE USE ONLY

    RECEIPT #   4666650           AMOUNT        $400.00                    APPLYING IFP                                      JUDG    GLS                     MAG. JUDGE           CFH

                                                                                                      1:19-CV-284 [GLS/CFH]
